Citation Nr: 0840649	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-04 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to June 1970.  
He died on July [redacted], 2005.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the appellant's 
claim seeking entitlement to service connection for the cause 
of the veteran's death.

The appeal is REMANDED to the Agency of Original 
Jusrisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

As an initial matter, the Board observes that, in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), the U.S. Court of Appeals 
for Veterans Claims (Court) determined that, when 
adjudicating a claim for service connection for the cause of 
a veteran's death, VA must perform a different analysis 
depending upon whether a veteran was service-connected for a 
disability during his or her lifetime.  The Court concluded 
that, in general, section 5103(a) notice for a claim for 
service connection for the cause of a veteran's death must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service-connected.  The appellant has not received this 
notification.  

The duty to assist includes obtaining additional medical 
records when necessary to make an adequate determination.  
Duenas v. Principi, 18 Vet. App. 512 (2005).   The claims 
file does not contain any medical records after December 
2003, including those for the veteran's terminal 
hospitalization.  In addition, the appellant indicated that 
the veteran had spent the last year of this life in a nursing 
home.  These records are not in the claims file.  On remand, 
the RO should ask the appellant to identify any VA and non-VA 
health care providers that had treated the veteran after 
December 2003.  She should be asked to sign a separate VA 
Form 21-4142, Authorization for Release of Information, for 
each non-VA doctor or hospital where he was treated. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ must review the entire file 
and ensure that all notice and duty to 
assist obligations have been satisfied in 
accordance with 38 U.S.C.A. § 5103(a) and 
38 U.S.C.A. § 5103A (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159 (2007).  In 
particular, VA must send the appellant a 
corrective notice, that informs the 
appellant of the information or evidence 
needed to establish a claim for service 
connection for the cause of the veteran's 
death, as outlined by the Court in Hupp, 
supra. 

2.  The AOJ should ask the appellant to 
identify all health care providers who 
treated the veteran after December 2003 
and to sign release forms for each.  VA 
should then attempt to obtain the 
veteran's terminal hospital records and 
any other medical records identified by 
the appellant.  If records are 
unavailable, please have the provider so 
indicate.

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case.  The 
appellant should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
appellant's claim.  No action by the appellant is required 
until she receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




